NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIO DE VERA,                                  No. 14-16281

                Plaintiff-Appellant,            D.C. No. 3:12-cv-05644-LB

 v.
                                                MEMORANDUM*
UNITED AIRLINES, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Mario De Vera appeals pro se from the district court’s summary judgment in

his diversity action alleging breach of contract and breach of fiduciary duty. We

have jurisdiction under to 28 U.S.C. § 1291. We review de novo the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment. Vasquez v. County of Los Angeles, 349 F.3d 634, 639

(9th Cir. 2004). We affirm.

       The district court properly granted summary judgment on De Vera’s

breach of contract claim because De Vera failed to raise a genuine dispute of

material fact as to whether there was a contract between the parties regarding travel

benefits. See Daniels v. Select Portfolio Servicing, Inc., 201 Cal. Rptr. 3d 390, 412

(Ct. App. 2016) (setting forth elements of breach of contract claim); see also

Moncada v. W. Coast Quartz Corp., 164 Cal. Rptr. 3d 601, 623 (Ct. App. 2013)

(subjective beliefs of parties cannot provide the basis for contract formation).

       The district court properly granted summary judgment on De Vera’s breach

of fiduciary duty claim because De Vera failed to raise a genuine dispute of

material fact as to whether a fiduciary or confidential relationship existed between

him and United Airlines. See Knox v. Dean, 140 Cal. Rptr. 3d 569, 582-83 (Ct.

App. 2012) (setting forth elements of breach of fiduciary duty claim).

       We reject as unsupported by the record De Vera’s contentions that the

district court did not address his allegations and that his complaint was not

transferred to the district court.

       AFFIRMED.




                                          2                                      14-16281